Exhibit 10.30
 
 
ORE PHARMACEUTICAL HOLDINGS INC.
2009 OMNIBUS EQUITY INCENTIVE PLAN
 
STOCK OPTION GRANT NOTICE
 
Ore Pharmaceutical Holdings Inc. (the “Company”), pursuant to its 2009 Omninus
Equity Incentive Plan (the “Plan”), hereby grants to Optionee an option to
purchase the number of shares of the Company’s common stock set forth
below.  This option is subject to all of the terms and conditions as set forth
herein and in Attachments I, II and III, which are incorporated herein in their
entirety.
 
Optionee:
_____________________
Date of Grant:
_____________________
Shares Subject to Option:
_____________________
Exercise Price Per Share:
_____________________
Expiration Date:
_____________________

 

 
____  Incentive Stock Option
____  Nonstatutory Stock Option

 
Exercise/Vesting Schedule:  [Insert Vesting Schedule]
 
Payment:  Any or a combination of the following: (i) by cash or check, (ii)
pursuant to a Regulation T program, as set forth in the Stock Option Agreement
or (iii) delivering shares of previously owned common stock, as set forth in the
Stock Option Agreement.
 
Additional Terms/Acknowledgements:  The undersigned Optionee acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan.  Optionee further acknowledges that as of the Date of
Grant, this Grant Notice, the Stock Option Agreement and the Plan set forth the
entire understanding between Optionee and the Company regarding the acquisition
of stock in the Company and supersede all prior oral and written agreements on
that subject with the exception of (i) options previously granted and delivered
to Optionee under the Plan, and (ii) the following agreements only:
 

 
Other Agreements:
None

 
                                                                    
 
 

ORE PHARMACEUTICAL HOLDINGS INC.    OPTIONEE        
By:
       
Benjamin L. Palleiko
 
Signature
         
Title:
Senior Vice President & Chief Financial Officer
               
Date:
   
Date:
 

 
 
Attachment I:
Stock Option Agreement
Attachment II:
Notice of Exercise
Attachment III:
2009 Omnibus Equity Incentive Plan

 
 
 
 

--------------------------------------------------------------------------------

 

 
ORE PHARMACEUTICAL HOLDINGS INC.
 
2009 OMNIBUS EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Pursuant to the Grant Notice and this Stock Option Agreement, the Company has
granted you an option to purchase the number of shares of the Company’s common
stock (“Common Stock”) indicated in the Grant Notice at the exercise price
indicated in the Grant Notice.  Defined terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.
 
The details of your option are as follows:
 
1.           Vesting.  Subject to the limitations contained herein, your option
will vest as provided in the Grant Notice, provided that vesting will cease upon
the date you are no longer in the service of the Company either as an employee
or a director or consultant ("Cessation of Service").
 
2.           Method Of Payment.
 
(a)           Payment Options.  Payment of the exercise price by cash or check
is due in full upon exercise of all or any part of your option, provided that
you may elect, to the extent permitted by applicable law and the Grant Notice,
to make payment of the exercise price under one of the following alternatives:
 
(i)           Pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board which, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;
 
(ii)           Provided that at the time of exercise the Company’s Common Stock
is publicly traded and quoted regularly in The Wall Street Journal, by delivery
of already-owned shares of Common Stock, held for the period required to avoid a
charge to the Company’s reported earnings, and owned free and clear of any
liens, claims, encumbrances or security interests, which Common Stock shall be
valued at its fair market value on the date of exercise; or
 
(iii)           Payment by a combination of the above methods.
 
3.           Whole Shares.  Your option may only be exercised for whole shares.
 
4.           Securities Law Compliance.  Notwithstanding anything to the
contrary contained herein, your option may not be exercised unless the shares
issuable upon exercise of your option are then registered under the Securities
Act or, if such shares are not then so registered, the Company has determined
that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.           Term.  The term of your option commences on the Date of Grant and
expires upon the earliest of:
 
(i)           the Expiration Date indicated in the Grant Notice;
 
(ii)          the tenth (10th) anniversary of the Date of Grant;
 
(iii)         eighteen (18) months after your death, if your Cessation of
Service is due to your death or you die within three (3) months after your
Cessation of Service;
 
(iv)         twelve (12) months after your Cessation of Service due to
disability;
 
(v)          your Cessation of Service for Cause; or
 
(vi)         three (3) months after your Cessation of Service for any other
reason, provided that if during any part of such three (3)-month period the
option is not exercisable solely because of the condition set forth in paragraph
4 (Securities Law Compliance), in which event the option shall not expire until
the earlier of the Expiration Date or until it shall have been exercisable for
an aggregate period of three (3) months after the Cessation of Service.
 
For these purposes, “Cause” shall mean willful conduct that is materially
injurious to the Company (or any Affiliate) or any successor thereto, whether
financial or otherwise.
 
To obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the grant date of the
option and ending on the day three (3) months before the date of the option’s
exercise, you must be an employee of the Company, except in the event of your
death or permanent and total disability.  The Company cannot guarantee that your
option will be treated as an “incentive stock option” if you exercise your
option more than three (3) months after the date your employment with the
Company terminates.
 
6.           Exercise.
 
(a)           You may exercise the vested portion of your option during its term
(and the unvested portion of your option if the Grant Notice so permits) by
delivering a Notice of Exercise (in the form attached to your Grant Notice or
other form designated by the Company) together with the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.
 
(b)           By exercising your option you agree that:
 
(i)           as a condition to any exercise of your option, the Company may
require you to enter an arrangement providing for the payment by you to the
Company of any tax withholding obligation of the Company arising by reason of
(1) the exercise of your option; (2) the lapse of any substantial risk of
forfeiture to which the shares are subject at the time of exercise; or (3) the
disposition of shares acquired upon such exercise; and
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii)           you will notify the Company in writing within ten (10) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of an incentive stock option that occurs within two (2) years after the
Date of Grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.
 
7.           Transferability.  Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.
 
8.           Option Not a Service Contract.  Your option is not an employment
contract and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company,
or of the Company to continue your employment with the Company.  In addition,
nothing in your option shall obligate the Company, its shareholders, Board of
Directors, officers or employees to continue any relationship which you might
have as a Director or Consultant for the Company.
 
9.           Notices.  Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
 
In the event you are a non-employee participant, you hereby consent to receiving
all plan documents, including the plan prospectus, the Company's most recent
annual report on Form 10-K, and all other documents sent to shareholders of the
Company in electronic form, either via email or via a link to a web site
provided by the Company.  You also understand that you may request paper copies
of any such documents at any time.


 
Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, including
without limitation the provisions of the Plan relating to option provisions, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.  In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
ORE PHARMACEUTICAL HOLDINGS INC.
2009 OMNIBUS EQUITY INCENTIVE PLAN (THE "PLAN")


Attn: Chief Financial Officer
Ore Pharmaceutical Holdings Inc.
One Main Street, Suite #300
Cambridge, MA 02142


Gentlemen:


1.           Exercise of Stock Option.  I hereby exercise the [Insert Type]
______________Stock Option (the "Stock Option") granted to me on
____________________, 200__, by Ore Pharmaceutical Holdings Inc. (the
“Company”), subject to all the terms and provisions thereof and of the Plan, and
notify you of my desire to purchase ____________ shares (the “Shares”) of Common
Stock of the Company at a price of $___________ per share pursuant to the
exercise of said Stock Option.


2.           Tax Consequences.  I am not relying upon the Company for any tax
advice in connection with this option exercise, but rather am relying on my own
personal tax advisors in connection with the exercise of the Stock Option and
any subsequent disposition of the Shares.


3.           Tax Withholding.  I understand that, in the case of a nonqualified
stock option, I must submit upon demand from the Company an amount in cash or
cash equivalents sufficient to satisfy any federal, state or local tax
withholding applicable to this Stock Option exercise, in addition to the
purchase price enclosed, or make such other arrangements for such tax
withholding that are satisfactory to the Company, in its sole discretion, in
order for this exercise to be effective.


Total Amount Enclosed:  $__________




Date:___________________                         
____________________________________
(Optionee)




Received by Ore Pharmaceutical Holdings Inc.


On:_________________________, 20___




By:_________________________________
 
 

-5-

--------------------------------------------------------------------------------